*670MEMORANDUM **
Sukhjinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s denial of his applications for adjustment of status, waiver of inadmissibility, and voluntary departure. Under section 309(c)(4)(C) of the Illegal Immigration Reform and Immigrant Responsibility Act, “the petition for judicial review must be filed not later than 30 days after the date of the final order of exclusion or deportation.” See Narayan v. INS, 105 F.3d 1335, 1335 (9th Cir.1997) (order). This statute of limitations is a jurisdictional bar. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). Because Singh brought his petition for review after the 30-day period expired, we lack jurisdiction to hear his petition. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.